Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 1 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 11th day of August, 2015, the
cause on appeal to reverse the judgment between

U.S. BANK, NATIONAL ASSOCIATION,                    On Appeal from the County Court at Law
Appellant                                           No. 1, Dallas County, Texas
                                                    Trial Court Cause No. CC-14-02208-A.
No. 05-14-00903-CV         V.                       Opinion delivered by Justice Schenck.
                                                    Justices Bridges and Lang participating.
MASSARRAT A. KHAN, ET AL.,
Appellees

was determined; and this Court made its order in these words:

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED in part and REVERSED in part. We REVERSE that portion of the trial court's
judgment as to Ahmad A. Khan and all other occupants. In all other respects, the trial court's
judgment is AFFIRMED. We RENDER judgment in favor of U.S. Bank, National Association
as to Ahmad A. Khan and all other occupant.
        It is ORDERED that appellant U.S. BANK, NATIONAL ASSOCIATION recover its
costs of this appeal from appellees MASSARRAT A. KHAN, ET AL.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with the
Seal thereof affixed, at the City of Dallas, this 7th day of August, 2015.




                                                            LISA MATZ, Clerk